Citation Nr: 0403834	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea pedis, and if 
the claim is reopened, whether service connection is 
warranted.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
partly from an RO decision which held that there was no new 
and material evidence to reopen a previously denied claim for 
service connection for tinea pedis (athlete's feet).  The 
veteran also appeals RO decisions denying service connection 
for diabetes mellitus and PTSD.

The present Board decision addresses the tinea pedis and 
diabetes issues, and the remand at the end of the decision 
addresses the PTSD issue.


FINDINGS OF FACT

1.  In an unappealed April 1987 decision, the RO denied an 
application to reopen a claim for service connection for 
tinea pedis.  Evidence received since then includes some 
evidence that is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Based on all the evidence, 
the veteran's current tinea pedis began during his active 
duty.

2.  The veteran has current diabetes mellitus which had its 
onset during his Vietnam service, due to herbicide (e.g., 
Agent Orange) exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for tinea pedis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 
(2001).  Based on the reopened claim, tinea pedis was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the tinea pedis and diabetes issues, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159 (2003).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A.  Tinea pedis

The RO denied a claim for service connection for tinea pedis 
in an unappealed April 1985 decision.  An application to 
reopen the claim was denied in an unappealed April 1987 RO 
decision.  Those RO decisions are final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since the last of these decisions.  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
application to reopen before that date, and thus the new 
version does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2003).]

Evidence available at the time of the unappealed 1987 RO 
decision showed the veteran served on active duty in the Army 
from July 1966 to July 1969, including service in Vietnam 
from September 1968 to July 1969.  His service medical 
records show that in October 1968 (while in Vietnam) he was 
treated for tinea pedis (i.e., a fungal infection, commonly 
referred to as athlete's feet, and sometimes referred to as 
"jungle rot").  His July 1969 service separation 
examination did not objectively note skin or foot problems, 
although on an accompanying medical history form he checked 
boxes to indicate a history of skin disease and foot 
problems.  Post-service medical records from 1985 to 1987 
show treatment for athlete's feet, with a long history of the 
problem.

Medical evidence since the 1987 RO decision includes private 
medical records showing treatment in 2000 for athlete's feet.  
In a May 2001 statement, Mattie Rais, DPM, the veteran's 
private podiatrist (who had been treating him for the fungal 
infection), essentially opined that the foot problem may be 
related to service.  VA treatment records from 2001 and 2002 
note ongoing treatment of fungal infection of the skin of the 
feet (tinea pedis) and nails (onychomycosis).  In the 
treatment records and in various written statements, the 
veteran has provided more detailed information on the 
existence of athlete's feet or "jungle rot" since Vietnam 
service, and he notes that he has periodically treated it 
himself with anti-fungal medication.

Comparing the evidence received since the 1987 RO decision to 
the evidence of record before then, the Board finds that the 
additional evidence submitted since 1987 includes a medical 
opinion and lay history which are not cumulative or 
redundant, and such evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In short, new and material evidence has been 
submitted, and the claim for service connection for tinea 
pedis is to be reviewed on a de novo basis.  Manio, supra.

On de novo review of the reopened claim, and all the evidence 
of record, it is noted that tinea pedis was medically 
documented in service when the veteran was in Vietnam.  
Although not recorded objectively on the service separation 
examination, medical history given at that time raises the 
possibility that the problem was ongoing.  Tinea pedis is not 
medically documented until a number of years after service, 
yet the veteran has given a credible history of continuity of 
symptomatology over the years since service.  See 38 C.F.R. 
§ 3.303(b).  For a number of years, up to the present time, 
the medical records confirm the presence of tinea pedis, and 
the veteran's private podiatrist suggests that the problem 
may be related to service.  

There appears to be a satisfactory chain of evidence to trace 
the veteran's current tinea pedis to onset during service.  
Id.  The Board concludes that tinea pedis was incurred in 
service.  Based on the reopened claim, service connection for 
tinea pedis is warranted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in granting this 
benefit.

B.  Diabetes mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, including 
diabetes mellitus any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran served in Vietnam, and thus is presumed to have 
been exposed to Agent Orange.  There is no medical evidence 
of diabetes during service or for many years thereafter.  A 
private medical record from March 1987 notes the veteran had 
abnormal blood sugar, and the assessment was probable 
diabetes mellitus.  Private medical records from 2000 include 
mention of diabetes by history.  VA medical records from 2001 
and 2002 show high glucose levels on laboratory testing.  
There were a number of assessments of hyperglycemia.  A 
January 2002 record includes an assessment of diet-controlled 
diabetes mellitus.  A November 2002 treatment record notes 
recent laboratory testing, and it was said that the veteran 
probably had new-onset diabetes mellitus.  A number of other 
recent VA treatment records note hyperglycemia but do not 
specifically diagnose diabetes.  Diabetes mellitus was listed 
as one of the veteran's physical conditions when he underwent 
psychiatric examination in January 2003, although this was 
apparently by history.

The medical evidence is conflicting with regard to whether 
diabetes mellitus has been diagnosed.  Applying the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that there is an acceptable diagnosis of diabetes.  It also 
appears that diabetes has been manifest to a compensable 
degree subsequent to service.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (rating criteria for diabetes).  As the 
veteran served in Vietnam, his current diabetes is presumed 
to have been incurred in service, pursuant to the Agent 
Orange law.  That presumption has not been rebutted.  The 
Board concludes that the veteran has current diabetes which 
was incurred in service, and service connection for diabetes 
is warranted.


ORDER

Based on a reopened claim, service connection for tinea pedis 
is granted.

Service connection for diabetes mellitus is granted.


REMAND

The remaining issue on appeal is service connection for PTSD.  
The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim..  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The veteran's service personnel records show that during his 
Army active duty he had Vietnam service, and his primary 
duties were those of a vehicle mechanic.  Combat decorations 
are not shown, nor is there other evidence that he 
participated in combat.  As combat is not shown, service 
stressors must be verified by official service records or 
other credible supporting evidence.  The veteran has alleged 
various Vietnam stressors, such as mortar/rocket attacks.  
See Pentecost v. Principi, 16 Vet.App. 124 (2002)  In the 
judgment of the Board, an effort should be made to verify 
stressors through the service department.  

At a January 2003 VA psychiatric examination, the diagnosis 
was a depressive disorder; the doctor found no PTSD.  
However, no stressors were presented at the examination.  A 
number of other VA treatment records from recent years 
include impressions of rule out PTSD (as well as assessments 
of anxiety and depression).  Under the circumstances of this 
case, ongoing psychiatric treatment records should be 
obtained, and after an attempt is made to verify stressors, 
another psychiatric examination should be provided.

In view of the foregoing, this issue is remanded for the 
following:

1.  The RO should attempt to verify the 
veteran's claimed Vietnam stressors 
through the U.S. Armed Services Center 
for Unit Records Research (CURR).  The RO 
should provide CURR with the necessary 
documents for this purpose.  The RO 
should also ask CURR to provide unit 
histories of the veteran's unit during 
the time he was stationed in Vietnam, as 
such may confirm stressors such as 
mortar/rocket attacks.

2.  The RO should obtain copies of all of 
the veteran's VA and non-VA psychiatric 
treatment records since 2002.

3.  After the above action is 
accomplished, the RO should have the 
veteran undergo another VA psychiatric 
examination to determine the existence 
and etiology of claimed PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  PTSD should be diagnosed 
or ruled out under the criteria of DSM-
IV.  If PTSD is diagnosed, the doctor 
should identify the stressors believed to 
be the source of the disorder.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



